DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/10/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
There are only two species of compound of formula (I), compound (IF) with R1 is H and R2 is CF3; compound (IH) with R1 is F and R2 is CH3. For compact prosecution purpose, both compound (IF) and compound (IH) are examined.
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 23 and 26-44 are pending and under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 26-28 and 30-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassayre et al. (WO2011067272, cited in IDS) in view of Fischer et al. (US20100240643). 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Cassayre et al. teaches insecticidal compounds based on isoxazoline derivatives and methods of suing them to combat and control insect, acarine, nematode and molluse pests (abstract).  In a preferred embodiments, the compound is formula Ia.C with R5 is halogen, nitro, C1-C4 alkyl and L is bond or methylene, Y1 is CR7R8 or C=O; Y2 and Y3 are independently CR7R8, C=O, N-R9 , O, S, SO or SO2; Y4 is CR7R8, C=O, SO or SO2 (page 11, line 9-20). It is possible to separate the two diastereoisomer by precipitation after workup (page 54, line 25-32). Cassayre et al. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Cassayre et al. teaches compound C3 that is compound (IH) with R1 is F and R2 is CH3 (page 98, Table C).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The compound of the invention may be used to combat with pest associate with agriculture (crops), and the example of pest includes Euschistus spp. (Stinkbugs), leptocorisa spp. (stikbugs). The composition applies to plant (including seed) and locus This teaches applicant’s claims 30-31 and 33. The composition can be used for transgenic plant (page 21, line 5-12). The compound of formula (I) can be mixed with a pyrotechnic mixture (page 24, line 17). This teaches applicant’s claim 34. The compound of formula (I) can be injected into plants or used together with fertilizer (page 26, line 11 and 24). This teaches applicant’s claim 35-36. The compound of formula (I) may be the sole active ingredient of the composition or it may be admixed with one or more additional active ingredients such as a pesticide, e.g. an insecticide, fungicide or herbicide, or a synergist or plant growth regulator where appropriate (page 26, line 32-35). This teaches applicant’s claim 37-38. The composition is in the form of capsule suspensions in one embodiment (page 22, line 13). This teaches applicant’s claim 39. The compound of invention includes optical isomer, one or more asymmetric carbon, enantiomer, diastereoisomer, etc (page 2, line 17-25). This teaches claims 28 and 44.
Fischer et al. teaches brown stinkbug (Euschistus heros) and Euschistus spp. ([0035] and [0065]) in soybean.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to apply compound (IF) or compound (IH) to soybean to soybean, as suggested by Fischer et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to control and or prevent infestation of stinkbug by applying compound (IF) or compound (IH) to soybean because Cassayre et al. teaches compound (IF) or compound (IH) useful to combat stinkbug in crops. Since Fischer et al. teaches brown stinkbug (Euschistus heros) and Euschistus spp. in soybean, it is obvious for one of ordinary skill in the art to apply compound (IF) or compound (IH) to soybean and produce the instant claimed invention with reasonable expectation of success.
Regarding claim 27, this is considered as inherent results from prior art steps. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming 
Regarding claim 32, since Cassayre et al. teaches transgenic plant, it is obvious to apply the insecticidal composition to transgenic soybean.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cassayre et al. (WO2011067272, cited in IDS) in view of Fischer et al. (US20100240643), as applied for Claims 23, 26-28 and 30-44 in the above 103 rejections, further in view of Jones (US20100227010). 
  
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Cassayre et al. and Fischer et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Jones teaches a pest-combating composition including sodium lauryl sulfate and one or more of C6 -12 fatty acids, preferably lauric and/or capric and/or caprylic acid, soy methyl ester, and 2-undecanone, and methods of combating pests utilizing same, are disclosed (abstract). The efficacy of the compositions can, in some embodiments, be enhanced by using a feeding stimulant and/ or attractant. This is particularly true where the compositions are used in bait applications. The use of feeding stimulants and attractants allow one to apply the insecticidal compositions at a reduced rate over a given locus, such as a crop locus. Representative feeding stimulants for fire ants include com oil, peanut oil, and the like (page 3, [0047, 0052]). In some embodiment, other insecticides can be included (page 5, [0084]). The composition can be used to protect field crops such as soybean (page 10, [0141]). The composition can be used to control pest species such as stinkbugs (page 10, [0135]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Cassayre et al.  is that Cassayre et al. do not expressly teach attractant. This deficiency in Cassayre et al.  is cured by the teachings of Jones. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to include attractant with insecticidal composition, as suggested by Jones, and produce the instant invention.
One of ordinary skill in the art would have been motivated to include attractant with insecticidal composition because the use of feeding stimulants and attractants allow one to apply the insecticidal compositions at a reduced rate over a given a crop locus as suggested by Jones. Since it is advantage to do this, it is obvious for one of ordinary skill in the art to include attractant with insecticidal composition and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Response to Declaration
The declaration under 37 CFR 1.132 filed on 02/10/2021 is insufficient to overcome the rejection of claims 23 and 26-44 based upon Cassayre et al. in view of Fischer et al., further in view of Jones (US20100227010) as set forth in the last Office action because: 
Applicants argue that it is not obvious to use Compounds B5 or C3 to control stinkbugs in soybean. Stinkbugs are notoriously difficult to control, and it is well recognized that there are few chemical solutions (see the specification on page 1, lines l 7 to 23). Control of stinkbugs is becoming an ever-pressing issue in the world (see specification on page 1, lines 10 to 12). Accordingly, while there is a need for new pesticides which specifically target stinkbugs, these products are difficult to develop. What the Examiner misunderstands is the predictability required to know that a pesticide will be effective in a given pest. The Examiner appears to assume that an insecticide will naturally work in all insects. This is not the case and is highlighted by the pest at issue-stinkbugs. While Cassayre may recognize the potential or hope for isoxazoline derivatives of fomrnla (l) to combat stinkbugs, based on the data provided by Cassayre, I cannot predict the effectiveness of isoxazoline derivatives of formula (T) against stinkbugs with any reasonable expectation of success. This is because in Cassayre the data is insufficient to predict activity in stinkbugs due to the genetic differences and taxonomic distance to the pests tested in Cassayre. Furthermore, 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Further to the Comparative Example on pages 27-28 of the specification, the following data illustrates that Compound A 12 from the specification is particularly active against stinkbugs at low rates: The data was obtained using the methodology as described on page 27 of the specification as filed. Control results are the average of more than 120 replicates.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Cassayre et al. teaches compound (IF) or compound (IH) useful to combat stinkbug in crops that includes soybean as common crop, under guidance from Fischer teaching brown stinkbug (Euschistus heros) and Euschistus spp. in soybean, it is obvious for one of ordinary skill in the art to apply compound (IF) or compound (IH) to soybean to control infestation of stinkbugs and produce the instant claimed invention with reasonable expectation of success. It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965). ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Furthermore, “[A] prior art publication cited by an Examiner is presumptively enabling barring any showing to the contrary by a patent applicant.” In re Antor Media Corp., 689 F.3d 1282, 1288 (Fed. Cir. 2012). Therefore, in the absence of evidence to the contrary, it is obvious that the treatment of stinkbug in soybean with a compound of formula (I) including applicant’s claimed compound will be successful with reasonable expectation. Regarding the data for A12 and page 27of specification, even the reference compound show 90% control at 12.5ppm, and it actually proves the reference compound and other compounds compounds in Cassayre et al. effective controlling infestation of stinkbugs in soybeans, since there is no requirement to be effective at 0.8ppm in claims or specification. The data in page 27-28 of specification regarding compound (IF) is not sufficient to overcome the 103 rejection according to the response to argument in office action of 09/10/2021, which is incorporated herein by reference.  The data regarding compound (IH) is not sufficient to overcome the 103 rejection, either, according to the following analysis. Cassayre et al. teaches numerous insecticidal compounds based on isoxazoline derivatives, among them, Table C (page 98) has 9 compounds with very close structure to applicant’s claimed compound (IH) with 3,5-dichloro-4-fluoro-phenyl (R4) and ethyl (R9). Actually, Cassayre et al. teaches compound of Table C includes claimed compound (IH) as C3, and additional compound C1 with 3,4,5-trichloro-phenyl (R4) and ethyl (R9). Compound C1 is a closet compound to the claimed compound (IH) as C3 in Table C than the reference compound in page 27-28 of applicants need compare the claimed compound (IH) with its closet compound 1C with 3,4,5-trichloro-phenyl (R4) and ethyl (R9). MPEP 716.02 (e), An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984). THE CLAIMED INVENTION MAY BE COMPARED WITH THE CLOSEST SUBJECT MATTER THAT EXISTS IN THE PRIOR ART, Although evidence of unexpected results must compare the claimed invention with the closest prior art, applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art. In re Geiger, 815 F.2d 686, 689, 2 USPQ2d 1276, 1279 (Fed. Cir. 1987). According to the above guidance from MPEP, since applicants failed to compare with the closest subject matter that exists in the prior art, no unexpected result has been demonstrated, and the 103 rejection is still proper.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	


Response to argument:
	Applicants argue the same as declaration.
	In response to this argument: this is not persuasive. Since the declaration is not sufficient to overcome the 103 rejections, the arguments based on declaration is not sufficient to overcome the 103 rejections, either.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 and 26-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8735362 in view of Fischer et al. (US20100240643), Jones (US20100227010) and Cassayre et al. (WO2011067272). Although patent ‘5362 does not teaches the same instant claimed .  In view of Fischer et al. and Cassayre et al. according to the same rational as the above 103 rejection. Thus, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patented subject matter.
Claims 23 and 26-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US 9439431 in view of Fischer et al. (US20100240643), Jones (US20100227010) and Cassayre et al. (WO2011067272). Although the patent does not teaches the same instant claimed invention, the reference patent in claim 1 teaches a pesticidal composition comprising compound formula that encompasses the elected species. In view of Fischer et al. and Cassayre et al. according to the same rational as the above 103 rejection, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patented subject matter.

Claims 23 and 26-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US9402399  in view of Fischer et al. (US20100240643), Jones (US20100227010) and Cassayre et al. (WO2011067272). Although the patent does not teaches the same instant claimed invention, the reference patent in claim 1 teaches a pesticidal composition comprising compound formula that encompasses the elected species. In view of Fischer et al. and Cassayre et al. according to the same rational as the above 103 rejection, one artisan in 

Response to argument:
Applicants argue that unexpected results in the above 103 rejection would also overcome ODP.
In response to this argument: This is not persuasive. Since no unexpected results has been demonstrated according to the response to argument for the 103 rejection, the ODP rejections are still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIANFENG SONG/Primary Examiner, Art Unit 1613